      Case 16-13470   Doc 45   Filed 07/18/19 Entered 07/18/19 11:26:10   Desc Main
                                 Document     Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                 )     Case No:        16-13470
      Yolanda Sepulveda                 )
             Debtor,                    )     Chapter:        Chapter 13
                                        )
                                        )     Judge:           Janet S. Baer

                                  NOTICE OF MOTION

To:       Yolanda Sepulveda, 17 Yardley Ct., Glendale Heights, IL,
          60139

          Glenn B. Stearns, 801 Warrenville Rd. Suite 650, Lisle, IL,
          60532

          Office of the US Trustee, 219 S. Dearborn, Suite 873,
          Chicago, IL 60604

          David A. Fruhuaf DC, 350 S. Schmale Rd., Ste. 110, Carol
          Stream, IL 60188

          SEE ATTACHED SERVICE LIST OF ALL CREDITORS

PLEASE TAKE NOTICE that on the 2nd of August, 2019 at 09:30 a.m., I
shall appear before the Honorable Judge Janet S. Baer in Kane County
Courthouse, 100 S. 3rd St., #240, Geneva, IL and then and there
present the attached MOTION TO ALLOW CLAIM AS TIMELY FILED, a copy
of which is attached hereto.

                                      By:    __/s/Alex Wilson_______________
                                                Alex Wilson

                               CERTIFICATE OF SERVICE

I, Alex Wilson, hereby certify that I served a copy of this Notice
along with the aforementioned document upon the above parties, by
causing the same to be mailed in a properly addressed envelope,
postage prepaid, for 55 E. Monroe, Suite 3400, Chicago, Illinois,
before the hour of 5:30 p.m., on July 18, 2019.

                                      By:    __/s/Alex Wilson________
                                                Alex Wilson

Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph):   312.332.1800 (Fax):           877.247.1960
   Case 16-13470    Doc 45   Filed 07/18/19 Entered 07/18/19 11:26:10   Desc Main
                               Document     Page 2 of 3


              IN THE UNITED STATES OF BANKRUPTCY COURT
       FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                               )     Case No:        16-13470
      Yolanda Sepulveda               )
             Debtor,                  )     Chapter:        Chapter 13
                                      )
                                      )     Judge:           Janet S. Baer

                   MOTION TO ALLOW CLAIM AS TIMELY FILED


NOW COMES the Debtor, Ms. Yolanda Sepulveda (the “Debtor”), by and

through her attorneys, Geraci Law LLC, to present her MOTION TO

ALLOW CLAIM AS TIMELY FILED, and states as follows:



  1.   This Court has jurisdiction over this proceeding pursuant to

       28 U.S.C. 1334 and this is a “core proceeding” under 28 U.S.C.

       157(b)(2).

  2.   The Debtor filed her Petition for Relief and plan under

       Chapter 13 of the U.S. Bankruptcy Act on 04/20/2016.

  3.   The plan was confirmed by this Court on 07/22/2016.

  4.   In June 2019, the Debtor was notified of $36,000.91 pre-

       petition debt owed to David A. Fruhuaf DC.

  5.   The deadline for non-governmental creditors to file claims

       expired 08/16/2016.

  6.   David A. Fruhuaf DC never filed a proof of claim.

  7.   Debtor’s attorneys filed a proof of claim on 07/18/2019, after

       the deadline had passed.

  8.   The Debtor would like to pay this debt through her Chapter 13

       plan.
 Case 16-13470   Doc 45
                     Filed 07/18/19 Entered 07/18/19 11:26:10 Desc Main
                       Document     Page 3 of 3
WHEREFORE, the Debtor, Ms. Yolanda Sepulveda, prays this Court

enter an order:



1. Allowing the proof of claim for David A. Fruhuaf DC as being

  timely filed,

2. And any other relief that this court allows just and proper.




                                       _/s/Alex Wilson_______
                                       Alex Wilson




Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax):        877.247.1960
